EXHIBIT 99.1 PRETIUM RESOURCES INC. CONSOLIDATED FINANCIAL STATEMENTS YEAR ENDED DECEMBER 31, 2013 (Expressed in Canadian Dollars) 1600 - 570 Granville Street Vancouver, BC V6C 3P1 Phone: 604-558-1784 Email: invest@pretivm.com 1 Management’s Responsibility for Financial Reporting The accompanying consolidated financial statements of the Company have been prepared by management in accordance with International Financial Reporting Standards, and within the framework of the summary of significant accounting policies in these consolidated financial statements. A system of internal accounting control is maintained in order to provide reasonable assurance that assets are safeguarded and that transactions are properly recorded and executed in accordance with management’s authorization.This system includes established policies and procedures, the selection and training of qualified personnel and an organization providing for appropriate delegation of authority and segregation of responsibilities. The Audit Committee of the Board of Directors meets periodically with management and the Company’s independent auditors to review the scope and results of their annual audit and to review the consolidated financial statements and related financial reporting matters prior to submitting the consolidated financial statements to the Board of Directors for approval. The consolidated financial statements have been audited by PricewaterhouseCoopers LLP on behalf of the shareholders and their report follows. “Robert A. Quartermain” “Peter de Visser” Robert A. Quartermain Peter de Visser Chief Executive Officer Chief Financial Officer March 4, 2014 2 Management’s Report on Internal Control over Financial Reporting Management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting under Rule 13a-15(f) and 15d-15(f) of the Securities Exchange Act of 1934.The Securities Exchange Act of 1934 defines this as a process designed by, or under the supervision of, the Company’s principal executive and principal financial officers and effected by the Company’s Board of Directors, management and other personnel, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles, and includes those policies and procedures that: · Pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; · Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and · Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company’s assets that may have a material effect on the consolidated financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Projections of any evaluation of effectiveness to future periods are subject to risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management assessed the effectiveness of the Company’s internal control over financial reporting as of December 31, 2013.In making this assessment, the Company’s management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission in Internal Control – Integrated Framework (1992). Based upon our assessment and those criteria, management concluded that the Company’s internal control over financial reporting was effective as of December 31, 2013. PricewaterhouseCoopers LLP, our independent auditors, has issued an audit report on internal control over financial reporting for the Company as of December 31, 2013, which is included herein. “Robert A. Quartermain” “Peter de Visser” Robert A. Quartermain Peter de Visser Chief Executive Officer Chief Financial Officer March 4, 2014 3 Independent Auditor’s Report To the Shareholders of Pretium Resources Inc. We have completed integrated audits of Pretium Resources Inc.’s December 31, 2013 and December 31, 2012 consolidated financial statements and its internal control over financial reporting as at December 31, 2013. Our opinions, based on our audits are presented below. Report on the consolidated financial statements We have audited the accompanying consolidated financial statements of Pretium Resources Inc., which comprise the consolidated statements of financial position as at December 31, 2013 and December 31, 2012 and the consolidated statements of loss and comprehensive loss, cash flows and changes in equity for the years then ended, and the related notes, which comprise a summary of significant accounting policies and other explanatory information. Management’s responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. Canadian generally accepted auditing standards also require that we comply with ethical requirements. An audit involves performing procedures to obtain audit evidence, on a test basis, about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the company’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting principles and policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion on the consolidated financial statements. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Pretium Resources Inc. as at December 31, 2013 and December 31, 2012 and its financial performance and its cash flows for the years then ended in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. 4 Report on internal control over financial reporting We have also audited Pretium Resources Inc.’s internal control over financial reporting as at December 31, 2013, based on criteria established in Internal Control - Integrated Framework (1992), issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Management’s responsibility for internal control over financial reporting Management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting included in the accompanying Management’s Report on Internal Controls over Financial Reporting. Auditor’s responsibility Our responsibility is to express an opinion on the company’s internal control over financial reporting based on our audit. We conducted our audit of internal control over financial reporting in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. An audit of internal control over financial reporting includes obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control, based on the assessed risk, and performing such other procedures as we consider necessary in the circumstances. We believe that our audit provides a reasonable basis for our audit opinion on the company’s internal control over financial reporting. Definition of internal control over financial reporting A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that: (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Inherent limitations Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions or that the degree of compliance with the policies or procedures may deteriorate. 5 Opinion In our opinion, Pretium Resources Inc. maintained, in all material respects, effective internal control over financial reporting as at December 31, 2013, based on criteria established in Internal Control - Integrated Framework (1992) issued by COSO. signed “PricewaterhouseCoopers LLP” Chartered Accountants Vancouver, British Columbia March 4, 2014 6 PRETIUM RESOURCES INC. CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (Expressed in Canadian Dollars) Year ended December 31, Note ASSETS Current assets Cash and cash equivalents $ $ Receivables and other Non-current assets Restricted cash 6 Property, plant and equipment 9 Mineral interests 6 Total Assets $ $ LIABILITIES Current liabilities Accounts payable and accrued liabilities $ $ Non-current liabilities Decommissioning and restoration provision Deferred income tax 12 EQUITY Share capital 7 Share based payment reserve 7 Deficit ) ) Total Equity and Liabilities $ $ Contingencies 13 Subsequent event 14 These consolidated financial statements were authorized for issue by the Board of Directors on March 4, 2014. On behalf of the Board: “Ross A. Mitchell” “C. Noel Dunn” Ross A. Mitchell (Chairman of Audit Committee) C. Noel Dunn (Director) The accompanying notes are an integral part of these consolidated financial statements. 7 PRETIUM RESOURCES INC. CONSOLIDATED STATEMENTS OF LOSS AND COMPREHENSIVE LOSS (Expressed in Canadian Dollars) Year ended December 31, Note EXPENSES Amortization $ $ Consulting General and administrative Insurance Investor relations Listing fees Professional fees Salaries Share-based compensation 7 Travel and accommodation Loss before other items OTHER ITEMS Accretion of decommissioning and restoration provision Interest income ) ) Loss before tax Deferred income tax expense 12 Net loss and comprehensive loss for the year $ $ Basic and diluted loss per common share $ $ Weighted average number of common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 8 PRETIUM RESOURCES INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Expressed in Canadian Dollars) Year ended December 31, Note CASH FLOWS FROM OPERATING ACTIVITIES Net loss for the year $ ) $ ) Items not affecting cash: Accretion of decommissioning and restoration provision Amortization Deferred income tax expense 12 Share-based compensation 7 Changes in non-cash working capital items: Receivables and other Due from Silver Standard Resources Inc. - Accounts payable and accrued liabilities ) ) Net cash used in operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Common shares issued, net 7 Proceeds from exercise of stock options 7 - Net cash generated by financing activities CASH FLOWS FROM INVESTING ACTIVITIES Expenditures on mineral interests 6 ) ) Purchase of property, plant and equipment 9 ) ) Restricted cash 6 ) ) Net cash used in investing activities ) ) Change in cash and cash equivalents for the year ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ See also Note 10. The accompanying notes are an integral part of these consolidated financial statements. 9 PRETIUM RESOURCES INC. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (Expressed in Canadian Dollars) Note Number of common shares Amount Share-based payments reserve Deficit Total Balance – December 31, 2011 $ $ $ ) $ Shares issued under flow-through agreement 7 - - Shares issued under prospectus 7 - - Share issue costs 7 - ) - - ) Deferred income tax on share issuance costs - - - Value assigned to options vested 7 - - Shares issued upon exercise of options, for cash 7 - - Transfer from contributed surplus on exercise of options - ) - - Net loss and Comprehensive loss for the period - - - ) ) Balance – December 31, 2012 $ $ $ ) $ Shares issued under flow through- arrangement 7 - - Shares issued under private placement 7 - - Share issue costs 7 - ) - - ) Deferred income tax on share issuance costs - - - Value assigned to options vested 7 - - - Net loss and comprehensive loss for the period - - - ) ) Balance – December 31, 2013 $ $ $ ) $ The accompanying notes are an integral part of these consolidated financial statements. 10 PRETIUM RESOURCES INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS For the years ended December 31, 2013 and 2012 (Expressed in Canadian Dollars) 1.NATURE OF OPERATIONS Pretium Resources Inc. (the "Company") was incorporated under the laws of the Province of British Columbia, Canada on October 22, 2010.The address of the Company’s registered office is 1600 – 570 Granville St., Vancouver, BC, V6C 3P1. The Company owns the Brucejack and Snowfield Projects (the “Projects”) located in Northwest British Columbia, Canada.The Company is in the process of advancing the Brucejack Project, which has been determined to contain economically recoverable mineral reserves as communicated through our National Instrument 43-101 compliant “Feasibility Study and Technical report for the Brucejack Project” and exploring the Snowfield Project.The Company’s continuing operations and the underlying value and recoverability of the amount shown for the mineral interests are entirely dependent upon the existence of economically recoverable mineral reserves and resources, the ability of the Company to obtain the necessary financing to complete the exploration and development of the Projects, the ability to obtain the necessary permits to mine, and on future profitable production or proceeds from the disposition of the Projects. 2.BASIS OF PREPARATION These consolidated financial statements have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”), and interpretations of the International Financial Reporting Interpretations Committee (“IFRIC”). These consolidated financial statements have been prepared on the historical cost basis and include the accounts of the Company and its wholly owned subsidiaries (note 8).Inter-company balances and transactions are eliminated on consolidation. The presentation and functional currency of the Company is the Canadian dollar. 3.SIGNIFICANT ACCOUNTING POLICIES Cash and cash equivalents Cash and cash equivalents comprise cash holdings in business and savings accounts held at major financial institutions with an original maturity date of three months or less. Financial instruments Financial assets All financial assets are recognized or derecognized on the trade date where the purchase or sale of a financial asset is under a contract whose terms require delivery of the financial asset within the timeframe established by the market concerned, and are initially measured at fair value plus transaction costs. Financial assets held are cash and cash equivalents, receivables and restricted cash. These financial assets have fixed or determinable payments that are not quoted in an active market and accordingly are classified as loans and receivables. Loans and receivables are measured at amortized cost using the effective interest method, less any impairment losses. Interest income is recognized by applying the effective interest rate, except for short-term receivables, when the recognition of interest would be immaterial. 11 PRETIUM RESOURCES INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS For the years ended December 31, 2013 and 2012 (Expressed in Canadian Dollars) 3.SIGNIFICANT ACCOUNTING POLICIES (Cont’d) Financial liabilities The Company has the following financial liabilities: accounts payable and accrued liabilities. Such financial liabilities are recognized initially at fair value net of any directly attributable transaction costs. Subsequent to initial recognition these financial liabilities are held at amortized cost using the effective interest method. Impairment of financial assets Financial assets are assessed for indicators of impairment at the end of each reporting year. Financial assets are considered to be impaired when there is objective evidence that, as a result of one or more events that occurred after the initial recognition of the financial asset, the estimated future cash flows of the investment have been adversely impacted. For all financial assets, objective evidence of impairment could include: · significant financial difficulty of the issuer or counterparty; or · default of delinquency in interest or principal payments; or · it becoming probable that the borrower will enter bankruptcy or financial re-organization. Property, plant and equipment Property, plant and equipment are carried at cost, less accumulated amortization and accumulated impairment losses. Cost comprises the fair value of consideration given to acquire an asset and includes the direct charges associated with bringing the asset to the location and condition necessary for putting it into use along with the future cost of dismantling and removing the asset. When parts of an item of property, plant and equipment have different useful lives, they are accounted for as separate items (major components) of property, plant and equipment. Plant and equipment are amortized over the estimated useful life of the assets using the declining balance method at rates of 4% to 55% per annum, as appropriate. The Company reviews residual value amortization methods and useful lives annually.Any changes in estimates that arise from this review are accounted for prospectively. Exploration and evaluation expenditures Exploration and evaluation expenditures include the costs of acquiring licenses, costs associated with exploration and evaluation activity, and the fair value (at acquisition date) of exploration and evaluation assets acquired. Exploration and evaluation expenditures are capitalized. Mineral property acquisition costs are capitalized. Exploration and evaluation costs incurred before the Company has obtained the legal rights to explore an area are expensed. Once the technical feasibility and commercial viability of the extraction of mineral reserves or resources from a particular mineral property has been determined, expenditures are reclassified to development assets within property, plant and equipment and are carried at cost until the properties to which the expenditures relate are sold, abandoned or determined by management to be impaired in value. 12 PRETIUM RESOURCES INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS For the years ended December 31, 2013 and 2012 (Expressed in Canadian Dollars) 3.SIGNIFICANT ACCOUNTING POLICIES (Cont’d) The establishment of technical feasibility and commercial viability of a mineral property is assessed based on a combination of factors, such as: · The extent to which mineral reserves or mineral resources as defined in National Instrument 43-101 have been identified through a feasibility study or similar document; · The results of optimization studies and further technical evaluation carried out to mitigate project risks identified in the feasibility study; · The status of environmental permits, and · The status of mining leases or permits. Exploration and evaluation assets are tested for impairment immediately prior to reclassification to development assets. Impairment of non-financial assets At the end of each reporting year, and when relevant triggering events and circumstances occur, the carrying amounts of the Company’s non-financial assets are reviewed to determine whether there is any indication that those assets are impaired. If any such indication exists, the recoverable amount of the asset is estimated in order to determine the extent of the impairment, if any. The recoverable amount is the higher of fair value less costs to sell and the value in use. Fair value is determined as the amount that would be obtained from the sale of the asset in an arm’s length transaction between knowledgeable and willing parties. Fair value of mineral assets is generally determined as the present value of the estimated future cash flows expected to arise from the continued use of the asset, including any expansion prospects.If the recoverable amount of an asset is estimated to be less than its carrying amount, the carrying amount of the asset is reduced to its recoverable amount and the impairment loss is recognized in profit or loss for the year. For the purposes of impairment testing, exploration and evaluation assets are allocated to cash-generating units to which the exploration activity relates. A cash-generating unit is determined as the smallest group of assets that generates cash inflows from continuing use that are largely independent of the cash inflows of other assets or groups of assets. For an asset that does not generate largely independent cash inflows, the recoverable amount is determined for the cash generating unit to which the asset belongs. Where an impairment loss subsequently reverses, the carrying amount of the asset (or cash-generating unit) is increased to the revised estimate of its recoverable amount, but so that the increased carrying amount does not exceed the carrying amount that would have been determined had no impairment loss been recognized for the asset (or cash-generating unit) in prior years. A reversal of an impairment loss is recognized immediately in profit or loss. Share capital Common shares are classified as equity. Transaction costs directly attributable to the issue of common shares and share options are recognized as a deduction from equity, net of any tax effects. 13 PRETIUM RESOURCES INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS For the years ended December 31, 2013 and 2012 (Expressed in Canadian Dollars) 3.SIGNIFICANT ACCOUNTING POLICIES (Cont’d) Income taxes Income tax is recognized in profit or loss except to the extent that it relates to items recognized directly in equity, in which case it is recognized in equity. Deferred tax is provided for temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the amounts used for taxation purposes. Temporary differences are not provided for the initial recognition of assets or liabilities that affect neither accounting nor taxable profit. The amount of deferred tax provided is based on the expected manner of realization or settlement of the carrying amount of assets and liabilities, using tax rates at the end of the reporting year applicable to the year of expected realization. A deferred tax asset is recognized only to the extent that it is probable that future taxable profits will be available against which the asset can be utilized. Mineral exploration tax credits Mineral exploration tax credits on eligible mineral exploration expenditures incurred are treated as a reduction of the capitalized exploration costs of the mineral properties.The credits are recorded when the amount is reliably measurable and it is considered probable that the tax credit will be recovered. Decommissioning and restoration provision An obligation to incur decommissioning and environmental costs arises when environmental disturbance is caused by the exploration or development of a mineral property interest. Such costs are estimated and discounted to their net present value and capitalized to the carrying amount of the related asset along with the recording of a corresponding liability, as soon as the obligation to incur such costs arises.Discount rates using a pre-tax rate that reflect risks specific to the asset are used to calculate the net present value.The liability is adjusted each year for the unwinding of the discount rate, changes to the current market-based discount rate, and for the amount or timing of the underlying cash flows needed to settle the obligation. Loss per share The Company presents basic and diluted loss per share data for its common shares, calculated by dividing the loss attributable to common shareholders of the Company by the weighted average number of common shares outstanding during the year. Diluted loss per share is determined by adjusting the loss attributable to common shareholders and the weighted average number of common shares outstanding for the effects of all dilutive potential common shares. 14 PRETIUM RESOURCES INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS For the years ended December 31, 2013 and 2012 (Expressed in Canadian Dollars) 3.SIGNIFICANT ACCOUNTING POLICIES (Cont’d) Flow-through shares The issuance of flow-through common shares results in the tax deductibility of the qualifying resource expenditures funded from the proceeds of the sale of such shares being transferred to the purchasers of the shares. Under IFRS, on the issuance of such shares, the Company bifurcates the flow-through shares into: a flow-through share premium, equal to the estimated premium that investors pay for the flow-through feature, which is recognized as a liability, and share capital. As the related exploration expenditures are incurred, the Company derecognizes the premium liability and recognizes a related income tax recovery. Share-based payment transactions The Company’s share purchase option plan allows employees and consultants to acquire shares of the Company. The fair value of share purchase options granted is recognized as an expense with a corresponding increase in share-based payments reserve in equity. An individual is classified as an employee when the individual is an employee for legal or tax purposes (direct employee) or provides services similar to those performed by a direct employee. Equity-settled share-based payment transactions with non-employees are measured at the fair value of the goods or services received. However, if the fair value cannot be estimated reliably, the share-based payment transaction is measured at the fair value of the equity instruments granted at the date the non-employee receives the goods or the services. 4.CRITICAL ACCOUNTING ESTIMATES AND JUDGMENTS Critical accounting estimates and judgments The preparation of financial statements requires management to use judgment in applying its accounting policies and estimates and assumptions about the future.Estimates and other judgments are regularly evaluated and are based on management’s experience and other factors, including expectations about future events that are believed to be reasonable under the circumstances.The following discusses the most significant accounting judgments and estimates that the Company has made in the preparation of the financial statements that could result in a material effect in the next financial year on the carrying amounts of assets and liabilities: · Impairment The Company considers both external and internal sources of information in assessing whether there are any indicators that mineral interests are impaired.External sources of information include changes in the market, and the economic and legal environment in which the Company operates.Internal sources of information include the manner in which mineral interests are being used or are expected to be used.Management has assessed impairment indicators on the Company’s mineral interests and has concluded that no impairment indicators existed as of December 31, 2013. 15 PRETIUM RESOURCES INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS For the years ended December 31, 2013 and 2012 (Expressed in Canadian Dollars) 5.NEW ACCOUNTING STANDARDS AND RECENT PRONOUNCEMENTS New standards, amendments and interpretations to existing standards adopted by the Company The following revised standard is effective for annual years beginning on or after January 1, 2014 with earlier application permitted.The Company has assessed the impact of this standard and has determined that it would not have a material impact on the Company. · IFRS 10, Consolidated Financial Statements, requires an entity to consolidate an investee when it has power over the investee, is exposed, or has rights, to variable returns from its involvement with the investee and has the ability to affect those returns through its power over the investee.Under existing IFRS, consolidation is required when an entity has the power to govern the financial and operating policies of an entity so as to obtain benefits from its activities.IFRS 10 replaces SIC 12, Consolidation – Special Purpose Entities and parts of IAS 27, Consolidated and Separate Financial Statements. There are no other IFRS’s or IFRIC interpretations that are not yet effective that are expected to have a material impact on the Company. 6.MINERAL INTERESTS The Company’s mineral interests consist of gold/copper/silver exploration projects located in northwest British Columbia. Year ended December 31, 2013 Brucejack Snowfield Total Acquisition Balance, beginning of year $ $ $ Additions in the year - Balance, end of year $ $ $ Exploration Balance, beginning of year $ $ $ Costs incurred in the year Project - Feasibility Road infrastructure - Salaries, benefits, & other - Recoveries ) - ) Balance, end of year $ $ $ Balance, December 31, 2013 $ $ $ 16 PRETIUM RESOURCES INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS For the years ended December 31, 2013 and 2012 (Expressed in Canadian Dollars) 6.MINERAL INTERESTS (Cont’d) Year ended December 31, 2012 Brucejack Snowfield Total Acquisition Balance, beginning of year $ $ $ Additions in the year Balance, end of year $ $ $ Exploration Balance, beginning of year $ $ $ Costs incurred in the year Project - Feasibility Road infrastructure - Salaries, benefits, & other ) Recoveries ) - ) Balance, end of year $ $ $ Balance, December 31, 2012 $ $ $ Recoveries consist entirely of BC Mineral Exploration Tax Credits receivable from the Government of Canada. Snowfield and Brucejack Projects In relation to the Brucejack Project, the Company has $1,208,000 of restricted cash which includes $889,000 in the form of Guaranteed Investment Certificates (“GIC’s”) as security deposits with various government agencies in relation to close down and restoration provisions for the Projects. The Brucejack Project is subject to a 1.2% net smelter returns royalty on production in excess of 503,386 ounces of gold and 17,907,080 ounces of silver. 17 PRETIUM RESOURCES INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS For the years ended December 31, 2013 and 2012 (Expressed in Canadian Dollars) 7.CAPITAL AND RESERVES Authorized Share Capital At December 31, 2013, the authorized share capital consisted of an unlimited number of common shares without par value and an unlimited number of preferred shares with no par value. On February 17, 2012, the Company closed a private placement of 1,250,000 flow-through common shares at a price of $18.50 per flow-through share for aggregate gross proceeds of $23,125,000.The Company bifurcated the gross proceeds between share capital of $19,437,500 (before share issue costs of $1,222,326) and flow-through share premium of $3,687,500.The Company subsequently recognized an income tax recovery of $3,687,500 upon the flow-through expenditures being incurred. On March 19, 2012, the Company filed a final short form base shelf prospectus that will allow for an offering of up to an aggregate principal amount of $180 million of securities, which includes up to $36 million in common shares owned by Silver Standard that may be offered by way of a secondary offering under the prospectus. On May 9, 2012, the Company completed a prospectus offering of 5,554,500 common shares at a price of $14.50 per share for aggregate gross proceeds of $80,540,250.After deducting share issuance costs of $4,391,916, net proceeds were $76,148,334. On August 24, 2012, the Company closed a private placement of 1,150,000 flow-through common shares at a price of $18.00 per flow-through share for aggregate gross proceeds of $20,700,000. The Company bifurcated the gross proceeds between share capital of $17,399,500 (before share issue costs of $1,534,706) and flow-through share premium of $3,300,500.The Company subsequently recognized an income tax recovery of $3,300,500 upon the flow-through expenditures being incurred. On February 15, 2013, the Company closed a private placement of 361,300 Investment Tax Credit flow-through common shares at a price of $13.84 per flow-through share and 1,287,250 Canadian Exploration Expense flow-through common shares at a price of $12.43 per flow-through share for aggregate proceeds of $21,000,910.The Company bifurcated the gross proceeds between share capital of $19,337,492 (before share issue costs of $1,477,429) and flow-through share premium of $1,663,418. On April 26, 2013, the Company closed a private placement of 5,780,346 common shares at a price of $6.92 per common share for gross proceeds of approximately $40 million. On September 5, 2013, the Company closed a private placement of 1,725,000 flow-through common shares at a price of $10.10 per flow-through share for gross proceeds of $17,422,500. The Company bifurcated the gross proceeds between share capital of $16,577,250 (before share issue costs of $957,476) and flow through share premium of $845,250. On September 6, 2013, the Company closed a private placement of 1,069,518 common shares at a price of $9.35 per common share for gross proceeds of approximately $10 million. 18 PRETIUM RESOURCES INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS For the years ended December 31, 2013 and 2012 (Expressed in Canadian Dollars) 7.CAPITAL AND RESERVES (Cont’d) Share Option Plan The Company has adopted an incentive stock option plan which provides that the Board of Directors of the Company may from time to time, in their discretion, and in accordance with Toronto Stock Exchange requirements, grant to its directors, officers, employees and consultants of the Company, non-transferable options to purchase common shares, provided that the number of common shares reserved for issue does not exceed 10% of the number of then outstanding common shares.Such options can be exercisable for a maximum of ten years from the date of grant.The exercise price of each share option is set by the Board of Directors at the time of grant but cannot be less than the market price. Vesting of share options is at the discretion of the Board of Directors at the time the options are granted. Continuity of share purchase options for the year ended December 31, 2013 is as follows: Expiry date Exercise price ($) December 31, 2012 Granted Exercised /Forfeited December 31, 2013 Exercisable December 21, 2015 - ) January 28, 2016 - - February 10, 2016 - ) March 16, 2016 - - August 11, 2016 - - November 2, 2016 - - December 15, 2016 - ) January 24, 2017 - - March 8, 2017 - - April 6, 2017 - - May 10, 2017 - - May 14, 2017 - - July 19, 2017 - - December 12, 2017 - ) March 5, 2018 - ) May 17, 2018 - - August 1, 2018 - - September 27, 2018 - - December 17, 2018 - ) Weighted average exercise price $ Weighted average remaining contractual life (years) 19 PRETIUM RESOURCES INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS For the years ended December 31, 2013 and 2012 (Expressed in Canadian Dollars) 7.CAPITAL AND RESERVES (Cont’d) Continuity of share purchase options for the year ended December 31, 2012 is as follows: Expiry date Exercise price ($) December 31, 2011 Granted Exercised /Forfeited December 31, 2012 Exercisable December 21, 2015 - - January 28, 2016 - - February 10, 2016 - - March 16, 2016 - - August 11, 2016 - ) November 2, 2016 - - December 15, 2016 - ) January 24, 2017 - - March 8, 2017 - - April 6, 2017 - - May 10, 2017 - - May 14, 2017 - - July 19, 2017 - - December 12, 2017 - - ) Weighted average exercise price $ Weighted average remaining contractual life (years) The total stock option expense for the year ended December 31, 2013 was $9,291,164 (2012 - $13,844,321) of which $5,431,093 (2012 - $7,106,725) has been expensed in the statement of loss and $3,860,071 (2012 - $6,737,596) has been capitalized to mineral interests. The following are the weighted average assumptions employed to estimate the fair value of options granted for the year ended December 31, 2013 and year ended December 31, 2012 using the Black-Scholes option pricing model: Risk-free interest rate 1.48% 1.25% Expected volatility 58.4% 66.5% Expected life 5 years 5 years Expected dividend yield Nil Nil Option pricing models require the input of subjective assumptions including the expected price volatility, and expected option life. Changes in these assumptions may have a significant impact on the fair value calculation. 20 PRETIUM RESOURCES INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS For the years ended December 31, 2013 and 2012 (Expressed in Canadian Dollars) 8. RELATED PARTIES Transactions with directors and key management personnel Directors and key management compensation: For the year ended December 31, 2013 For the year ended December 31, 2012 Salaries and management fees $ $ Share-based compensation Total Management Compensation $ $ Employment agreements The Company has entered into employment agreements with each of its President and CEO (the “CEO”), Chief Development Officer and Vice President (the “CDO”) and Chief Exploration Officer and Vice President (the “CExO”). Under the employment agreements, the CEO receives a base salary of $400,000 per year, benefits and an annual performance bonus of 0.25% of the annual increase in the market capitalization of the Company, provided the increase in market capitalization is 10% or more. The CDO and CExO each receive a base salary of $300,000 per year, benefits and an annual bonus determined at the discretion of the Board. The CEO, CDO and CExO are also entitled to twenty-four months’ salary and two years annual performance bonus as a termination benefit without cause. Subsidiaries Name of Subsidiary Place of Incorporation Proportion of Ownership Interest Principal Activity Pretium Exploration Inc. British Columbia, Canada 100% Holds interest in the Brucejack and Snowfield projects 0890td. British Columbia, Canada 100% Holds real estate in Stewart, British Columbia 21 PRETIUM RESOURCES INC. NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS For the years ended December 31, 2013 and 2012 (Expressed in Canadian Dollars) 9.PROPERTY, PLANT AND EQUIPMENT Cost December 31 December 31 Additions Disposals Building $ $
